                IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


GEORGE W. HARDY,                                 *
                                                 ★


        Plaintiff,                               *
                                                 *


                V.                               *                     CV 117-172
                                                 ■A-


GEORGIA       DEPARTMENT      OF                 *
CORRECTIONS,          et al. ,                   *
                                                 *


        Defendants.                              *




                                             ORDER




        Before       the   Court   is   Defendants'             Partial   Motion    to    Dismiss

Plaintiff's Second Amended Complaint.                           {Doc. 43. )    For the reasons

contained herein. Defendants' motion is GRANTED IN PART and DENIED

IN   PART.




                                        I.   BACKGROUND


        Defendants         removed   this     matter       from the       Superior       Court   of

Richmond       County,       Georgia.        (Doc.       1. )      Subsequent      to    removal.

Plaintiff has amended his complaint twice, and his Second Amended

Complaint (''Complaint") is the operative pleading.                              (Compl., Doc.

42. )    The Complaint alleges a federal cause of action pursuant to

42   U.S.C.     § 1983       for deliberate            indifference       to   serious medical

need    (Count       I)    and state law claims for professional negligence

(Count       II) ;    negligence        (Count         III);     negligent      infliction       of
emotional distress (Count IV); and negligent hiring, retention,

training, and supervision (Count V).             (Id. SISI 41-91.)    Plaintiff

further claims punitive damages.^          (Id. at Prayer for Relief.)

A. Confinement and Medical History

      Plaintiff     is     confined   at   the     Georgia   Diagnostic     and

Classification Prison (^^GDCP") in Jackson, Georgia, and was held

at GDCP at all times except as otherwise stated.             (Id. SI 17.)      As

a result of his history with cardiovascular disease and type II

diabetes. Plaintiff is prescribed Plavix, a medication intended to

prevent the formation of blood clots.            (Id. SISI 18, 19.)    In 2015,

it   was   determined    that Plaintiff required       surgery to     remove    a

salivary gland.      (Id. SI 19.)

B. Amputation

      On June 24, 2015, Plaintiff was transported to Augusta State

Medical Prison      C'ASMP") to undergo the salivary gland surgery.

(Id. SI 22.)      Prior to his surgery on July 2, 2015, Plaintiff

noticed numbness in his right foot eventually leading to leg pain.

(Id. SI 23.)     Over more than two weeks following surgery. Plaintiff

continued to experience leg pain and numbness.^              (Id. SISI 24, 26-

28, 30-33, 35.)      After Plaintiff's return to GDCP, medical staff


^ Plaintiff generally requests punitive damages without specifying which claims
entitle him to punitive damages.        Although Defendants move to dismiss
Plaintiff's claim for punitive damages in connection with the state law claims,
Defendants do not make the same motion in regard to Plaintiff's Section 1983
claims. Therefore, the Court only addresses the punitive damages as they relate
to the state law claims.
2 Plaintiff also contends he experienced chest pain on at least one occasion.
(Compl., 132.)
examined Plaintiff and discovered blood clots in his right leg and

determined Plaintiff had contracted gangrene.               (Id. SI 36.) Shortly

thereafter, at the Atlanta Medical Center, Plaintiff's leg was

amputated six inches above the knee.            (Id. SI 37.)

C. Personnel and Alleged Conduct

     Plaintiff         alleges   that    the    stoppage       of    his      Plavix

prescription      primarily caused the         blood   clots, gangrene, and

amputation.      (See id. SISI 19-22, 25, 51-52, 55-56, 59-60, 70-71,

78, 87-88.)      Plaintiff blames a host of entities and personnel for

the loss of his leg.           (See id. SISI 5-14.)     For convenience, the

Court discusses the alleged conduct of the various personnel in

turn.


        1. Edward Hale Burnside II, M.D. and Mary Gore, R.N. (GDCP)^

        Nurse   Gore   ordered   the    suspension     of   Plaintiff s       Plavix

prescription      in    anticipation     of    Plaintiff s      salivary       gland

surgery. (Id. SI 19.) Prior to his transfer and surgery. Plaintiff

expressed concerns about the suspension of his prescription to Dr.

Burnside.       (Id. SI 20.)     Dr. Burnside informed Plaintiff that he

need not worry and ASMP would tend to his issues. (Id.) Plaintiff

alleges that neither Nurse Gore nor Dr. Burnside attempted to

notify ASMP       of   Plaintiffs      prescription.        (Id.    SI 21.)     Upon




3 Dr. Burnside, Nurse Gore, and Warden Chatman are collectively referred to as
the "GDCP Individual Defendants."
Plaintiff's post-operation return to GDCP, Dr. Burnside discovered

the blood clots and diagnosed Plaintiff with gangrene.       (Id. 5 36.)

     2. Warden Bruce Chatman (GDCP)

     Plaintiff alleges that Warden Chatman failed in his duties to

supervise personnel (id. 511 60, 61, 87, 89), train personnel (id.

55 61, 89), hire personnel (id. 55 61, 89), terminate personnel

(id. 55 61, 89), and promulgate and enforce policies (id. 55 60,

63, 79, 87) at GDCP.

     3. Wardens Stan Shepard and Betty Lee McGrew (ASMP)

     While   under     ASMP's    care.    Warden   Shepard   purportedly

threatened to relocate Plaintiff for yelling out in pain.            (Id.

5 29.)    Plaintiff    asserts   Warden    Shepard's   warning   impacted

Plaintiff's treatment.     (Id. 5 62.)

     Additionally,    Plaintiff expressed      his distress to     Warden

McGrew on three occasions.      (Id. 55 24, 26, 29.)   Plaintiff states

that Warden McGrew was aware of Plaintiff s medical history, his

prescription for Plavix, and the subsequent suspension of that

prescription.   (Id. 5 25.)

     Finally, Plaintiff makes the same allegations against Wardens

Shepard and McGrew as those made against Warden Chatman.             (Id.

55 60, 61, 64, 79, 87, 89.)
     4. ASMP Medical Personnel"^


     Plaintiff alleges that upon arriving at ASMP, he informed Dr.

Kimberly Fountain of the fact that he was no longer taking Plavix,

and his fears were ignored.           (Id. ^ 22.)       Further, Plaintiff

asserts that throughout his time at ASMP, the tending medical staff

was aware of Plaintiff's medical history, his prescription for

Plavix, and the subsequent suspension of that prescription.              (Id.

SI 25.)   Plaintiff notified ASMP medical staff of his numbness and

pain on multiple occasions.        (Id. SISI 23-24, 26-33.)       In response,

ASMP medical staff provided Plaintiff Percocet to assist with the

pain (id. SISI 31-32) and warm compresses (id. SISI 26-27).               ASMP

medical    staff   externally   examined    Plaintiff s    leg     finding   no

problems.    (Id. SI 33.)    The treating staff at ASMP did not consult

with other medical providers or perform scans of the leg.                 (Id.

SISI 26, 34.)

      5. All Individual Defendants


      Plaintiff contends that throughout Plaintiffs treatment, the

Individual      Defendants   were aware that Plaintiff was prescribed

Plavix for his history of cardiovascular and clotting issues.

(Compl.,     SI 51.)     Plaintiff    continues     that    the     Individual

Defendants knew Plaintiff ceased taking Plavix prior to his surgery

and refused to resume his Plavix treatment following his surgery



^ Wardens Shepard and McGrew and the ASMP medical staff alleged to have treated
Plaintiff are collectively referred to as the "ASMP Individual Defendants," and
collectively with the GDCP Individual Defendants, the "Individual Defendants."
notwithstanding     his   numerous     complaints.        (Id.         51,   53.)

Finally,   despite     the      Individual      Defendants'      knowledge     of

Plaintiff s     medical   and      medication    history,     awareness      that

Plaintiff s     medication   was    suspended,    and   receipt   of    numerous

complaints from Plaintiff regarding his discomfort, the Individual

Defendants deprived Plaintiff of the medication and care for a

possible clotting issue.        (Id. SISI 51-53.)

      Pursuant to Federal Rule of Civil Procedure 12(b)(6) — failure

to state a claim upon which relief can be granted — Defendant moves

for partial dismissal of the Complaint on a number of grounds.

The Court addresses the Parties' competing positions regarding

dismissal herein.




                     II. MOTION TO DISMISS STANDARD


      In considering a motion to dismiss under Rule 12(b)(6), the

Court tests the legal sufficiency of the Complaint.                 Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by

Davis V. Scherer, 468 U.S. 183 (1984).            Pursuant to Federal Rule

of Civil Procedure 8(a)(2), a complaint must contain a "short and

plain statement of the claim showing that the pleader is entitled

to relief" to give the defendant fair notice of both the claim and

the supporting grounds.      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555   (2007).     Although   "detailed    factual       allegations" are      not

required. Rule 8 "demands more than an unadorned, the-defendant-
unlawfully-harmed-me accusation."           Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombley, 550 U.S. at 555).

     ^'To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true,^ to ^state a claim to

relief that is plausible on its face.'"          Id. (quoting Twombly, 550

U.S. at 570).       The plaintiff must plead ''factual content that

allows    the   court   to   draw   the   reasonable   inference    that   the

defendant is liable for the misconduct."            Id.   "The plausibility

standard is not akin to a 'probability requirement,' but it asks

for more than a sheer possibility that a defendant has acted

unlawfully."      Id.    A plaintiff's pleading obligation "requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do."            Twombly, 550 U.S.

at 555.      "Nor does a complaint suffice if it tenders 'naked

assertions' devoid of further factual enhancement.'"               Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 557).            Furthermore, "the

court may dismiss a complaint pursuant to [Rule 12(b)(6)] when, on

the basis of a dispositive issue of law, no' construction of the

factual allegations will support the cause of action."                Marshall

Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174

(11th Cir. 1993).




^ The Court must accept all well-pleaded facts in the Complaint as true and
construe all reasonable inferences therefrom in the light most favorable to the
plaintiff.   Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (llth Cir. 2006).
                                     III. DISCUSSION


       The Court begins with Plaintiff s federal claim — a violation

of 42 U.S.C. § 1983 for deliberate indifference to serious medical

need as protected by the Eighth Amendment of the United States

Constitution.


A. Section 1983 Deliberate Indifference to Serious Medical Need -
     Count I


       Defendants argue that Plaintiffs Section 1983 claims should

be   dismissed       as   to     all   Defendants      because    (1)     the   Eleventh

Amendment grants immunity to the Georgia Department of Corrections

(^'GDC"), the Board of Regents of the University System of Georgia

{''BOR"),      and    the       Individual        Defendants    in      their   official

capacities; (2) Plaintiff fails to state a claim for a Section

1983   violation;         and    (3)   Defendants     are entitled        to    qualified

immunity in their individual capacities.                     (Br. Supp. Partial Mot.

to Dismiss, Doc. 43-1, at 5-23.)

       1. Eleventh Amendment Immunity

       Plaintiff brings the present action against two government

agencies and the Individual Defendants in both their official and

individual capacities.               Defendants argue that Eleventh Amendment

immunity    bars      Plaintiffs           Section    1983     claims    against    state

agencies       and    the       Individual        Defendants     in     their    official

capacities.          (Id.       at   5.)    Plaintiff does        not    dispute    that,

generally, he may only assert a Section 1983 claim against the


                                              8
Individual Defendants in their individual capacities.                     (Opp'n to

Partial Mot. to Dismiss, Doc. 45, at 5-6.)                    Instead, Plaintiff

argues that Defendants are not entitled to Eleventh Amendment

protection for two reasons: (1) Plaintiff's Complaint asserts both

federal    and   state   law   claims,   and    (2)   The    present     action   was

initially filed in state court and removed to federal court. (Id.)

The   Court finds    neither      argument     persuasive.        Thus,    Eleventh

Amendment    immunity      prohibits     Plaintiff's    Section         1983   claims

against     Defendant      GDC,   Defendant      BOR,       and   the    Individual

Defendants in their official capacities.

      The Eleventh Amendment states: ''The Judicial power of the

United States shall not be construed to extend to any suit in law

or equity, commenced or prosecuted against one of the United States

by Citizens of another State, or by Citizens or Subjects of any

Foreign State." U.S. Const, amend. XI. Controlling interpretations

of the Eleventh Amendment firmly "establish that an unconsenting

[sjtate is immune from suits brought in federal courts by her own

citizens as well as by citizens of another state." Pennhurst State

Sch. & Hosp. V. Halderman, 465 U.S. 89, 100 (1984) (citation and

internal quotation marks omitted).              Eleventh Amendment immunity

equally applies to         a   state's    agencies and        departments.        Id.

Furthermore, Eleventh Amendment immunity "remains in effect when

[s]tate officials are sued for damages in their official capacity."

Kentucky    v.   Graham,    473   U.S.   159,   169 (1985).         The    Eleventh
Amendment bars Section 1983 suits absent state waiver of immunity

or congressional override.            Will v. Mich. Dep^t of State Police,

491 U.S. 58, 66 (1989).             Plaintiff contends neither that Georgia

has consented to suit under Section 1983 nor that congressional

override permits the claim.

     Plaintiff does assert, however, that this matter presents two

exceptions to sovereign immunity.                   First, Plaintiff recognizes

that although Graham acknowledged 'Mt]he [Supreme] Court has held

that [Section] 1983 was not intended to abrogate a [s]tate's

Eleventh Amendment Immunity," Graham was before the Supreme Court

^'as if it arose solely under [Section] 1983."                   (Opp'n to Partial

Mot. to Dismiss, at 6 (citing Graham, 473 U.S. at 169 n.l7).)

Because he asserts both federal and state law claims. Plaintiff

seems to argue that the reasoning in Graham, and Eleventh Amendment

immunity in general, is inapplicable to the present case.

     The      Court   is    unfamiliar      with,    and    Plaintiff   offers     no.

Eleventh Circuit authority adopting Plaintiff's position.                    Courts

in this Circuit have repeatedly found Eleventh Amendment immunity

despite the action containing both federal and state law claims.

See, e.g.. Gray v. Royal, 181 F. Supp. 3d 1238, 1246-47, 1254-55

(S.D.   Ga.    2016);      Marzec    v.   Toulson,    No.   CV   103-185,   2007    WL

1035136, at *3, *8 (S.D. Ga. Mar. 30, 2007); Garnett v. Georgia,

No. CV 106-032, 2007 WL 9701364, at *1-3 (S.D. Ga. Jan. 3, 2007).

As a result, the Court concludes that Plaintiff's assertion of


                                           10
state law claims has no bearing on whether the Eleventh Amendment

protects two governmental entities and the Individual Defendants

in their official capacities from Plaintiff's Section 1983 claims.

     Second,    Plaintiff   argues that      Defendants'   removal   waived

Eleventh Amendment immunity.        (Opp'n to Partial Mot. to Dismiss,

at 6.)     In support. Plaintiff directs the Court to Lapides v. Bd.

of Regents of the Univ. Sys. of Ga., 535 U.S. 613 (2002).             (Id.)

As   the    Eleventh   Circuit    has    stated.   Plaintiff's   reasoning

misinterprets Lapides.      Lapides ^^held that a [s]tate's removal to

federal court waives ^its immunity from a federal forum' — that

is, its immunity from suit, not from liability."           Page v. Hicks,

773 F. App'x 514, 518 (11th Cir. 2019) (emphasis in original)

(quoting Stroud v. Mclntosh, 722 F.3d 1294, 1302 (11th Cir. 2013)).

In Stroud, the Eleventh Circuit concluded that Lapides does not

apply to facts presently before this Court.            722 F.3d at 1302.

Lapides addressed sovereign immunity in the context of a state law

claim to which Georgia ^^has explicitly waived immunity from state-

court proceedings."         Id. (citing Lapides, 535 U.S. at 617).

Therefore, Stroud determined Lapides is not controlling where the

claim is federal and the state has not waived immunity protection

as to that federal claim.        Id. at 1299-1302.

      Put another way, Stroud recognized two classes of Eleventh

Amendment immunity.      First, a state, and arms of the state, are

immune from suit in federal court (^^forum immunity").        Id. at 1302-

                                        11
03.    Second, a state is immune from liability as to certain claims

(^^claim immunity"). Id. In affirming dismissal of the plaintiff's

federal Age Discrimination in Employment Act claim, Stroud found

Lapides's       reasoning    as   to    waiver    of   forum   immunity    equally

applicable when federal claims are involved.                Id. at 1302.     Thus,

by removing the present action, the state actors waived immunity

from suit in federal court.            As to claim immunity, however, Stroud

concluded removal did not constitute waiver.                Similarly, although

GDC,     BOR,    and   the   Individual        Defendants   in   their    official

capacities waived forum immunity, they did not waive claim immunity

under the Eleventh Amendment as to Plaintiff's Section 1983 claims.

Finding Eleventh Amendment claim immunity applicable and no waiver

of the constitutional protection, dismissal of the Section 1983

claims is proper as to BOR, GDC, and the individual defendants in

their official capacities.^




6 Additionally, the Section 1983 claims against BOR, GDC, and the Individual
Defendants in their official capacities are appropriately dismissed because
Section 1983 does not contemplate liability against them.    Section 1983 states:
       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . , subjects, or causes to be
       subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights,
       privileges or immunities secured by the Constitution and laws, shall
       be liable to the party injured in an action at law, suit in equity,
       or other proceeding for redress . . . .
The United States Supreme Court has held that "neither a [sjtate nor its
officials acting in their official capacities are ^persons' under [Section]
1983."    Will, 491 U.S. at 71.    Similar to states and their officials, state
agencies are not "persons" as contained in Section 1983.       Newton v. Duke Energy
Fla., LLC, 895 F.3d 1270, 1278 (11th Cir. 2018).

                                          12
       2. Failure to State a Claim and Qualified Immunity

       Defendants additionally move to dismiss Plaintiff's Complaint

claiming that (1) Plaintiff fails to state a claim for deliberate

indifference against the Defendants and (2) Individual Defendants

in their individual capacities are entitled to qualified immunity.

(Br. Supp. Partial Mot. to Dismiss, at 6-23.)

       Qualified   immunity       is   a    judicially      created   affirmative

defense under which ''government officials performing discretionary

functions generally are shielded from liability for civil damages

insofar   as   their    conduct    does    not    violate    clearly established

statutory or constitutional rights of which a reasonable person

would have known."      Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

For qualified immunity to apply, a public official first has to

show she was "acting within the scope of [her] discretionary

authority when the allegedly wrongful acts occurred."                     Lumley v.

City of Dade Cty., 327 F.3d 1186, 1194 (11th Cir. 2003) (citations

omitted).      To determine whether a government official was acting

within the scope of her discretionary authority, courts consider

whether the official "was (a) performing a legitimate job-related

function (that is, pursuing a job-related goal), (b) through means

that   were    within   [her]     power    to    utilize."     Holloman    ex   rel.

Holloman v. Harland, 370 F.3d 1252, 1265 (11th Cir. 2004).                      Here,

the Parties do not dispute that the Individual Defendants were




                                           13
acting within their discretionary authority, and the Court finds

no reason to conclude otherwise.


       Once a defendant establishes that she was "acting within [her]

discretionary authority, the burden shifts to the plaintiff to

demonstrate that qualified immunity is not appropriate."        Lumley,

327 F.3d at 1194; see also Bowen v. Warden Baldwin State Prison,

826 F.3d 1312, 1319 (11th Cir. 2016) (applying same burden-shifting

framework in Rule 12(b)(6) analysis).      Accordingly, the Court must

look to the Complaint to see if Plaintiff included sufficient facts

demonstrating that the Individual Defendants are not entitled to

qualified immunity.       Bowen, 826 F.3d at 1319.     In doing so, the

Court must consider two issues: (A) "whether, taken in the light

most    favorable    to     [Plaintiff],   the    facts   alleged   show

[Defendants'] conduct violated a constitutional right, and, ([B])

if so, whether the right was clearly established."        Id. (citation

and internal quotation marks omitted).           Because the failure to

state a claim argument overlaps with the first prong of the

qualified immunity test, the Court analyzes them together. Keating

V. City of Miami, 598 F.3d 753, 760 (11th Cir. 2010) ("At the

motion to dismiss stage in litigation, 'the qualified immunity

inquiry and the      Rule    12(b)(6) standard become intertwined.")

(quoting GJR Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1366

(11th Cir. 1998)).        Here, the constitutional right complained of




                                    14
is an Eighth Amendment violation for deliberate indifference to a

serious medical need."^

     In    Estelle     v.   Gamble,    the      United      States    Supreme   Court,

although   not finding deliberate indifference, extended Eighth

Amendment protections to medical care determining a prisoner has

a ''cognizable claim" when the prisoner "allege[s] acts or omissions

sufficiently      harmful    to     evidence         deliberate      indifference    to

serious medical needs."           429 U.S. 97, 106 (1976).             The Parties do

not dispute that Plaintiff makes out a serious medical need.                        (Br.

Supp. Partial Mot. to Dismiss, at 6 n.2.)                       Therefore, at this

stage, only deliberate indifference is at issue.

     As to the requirements to successfully state a claim for

deliberate     indifference,        there       is    no    dispute.       Deliberate

indifference requires "(1) subjective                      knowledge of a risk of

serious harm; and (2) disregard of that risk (3) by conduct that

is more than mere negligence."                  Dang ex rel. Dang v. Sheriff,

Seminole Cty., 871 F.3d 1272, 1280 (llth Cir. 2017).                       Subjective

knowledge demands that "the defendant 'must both be aware of facts

from which the inference could be drawn that a substantial risk of

serious    harm   exists,     and     he   must      also    draw    the   inference."




 "The Eighth Amendment's ban on cruel and usual punishment is made applicable
to the states by virtue of the Fourteenth Amendment." Carter v. Galloway, 352
F.3d 1346, 1347 n.l (llth Cir. 2003) (citing Robinson v. California, 370 U.S.
660, 666-67 (1962)).

                                           15
Caldwell v» Warden, FCI Talladega, 748 F.3d 1090, 1099-1100 {11th

Cir. 2014) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

     In    Eleventh     Circuit decisions,        deliberate    indifference to

medical needs has included: ^Ml) grossly inadequate care; (2) a

decision    to   take     an    easier   but    less     efficacious   course   of

treatment; and (3) medical care that is so cursory as to amount to

no treatment at all.'' Bingham v. Thomas, 654 F.3d 1171, 1176 (11th

Cir. 2011).      Also, "[a]negations of a delay in medical care for

^serious and painful injuries' . . . can state a claim for a

violation of the Eighth Amendment, especially where delay in

treating    a    ^known    or    obvious'      serious    medical   condition   is

unexplained."      Granda v. Schulman, 372 F. App'x 79, 83 (11th Cir.

2010) (citing Harris v. Coweta Cty., 21 F.3d 388, 393 (11th Cir.

1994); Brown v. Hughes, 894 F.2d 1533, 1538 (11th Cir. 1990)).

But, ^^a complaint that a physician has been negligent in diagnosing

or treating a medical condition does not state a valid claim of

medical mistreatment under the Eighth Amendment."                   Estelle, 429

U.S. at 106.     Medical treatment violates the Eighth Amendment only

when it is "so grossly incompetent, inadequate, or excessive as to

shock the conscience or to be intolerable to fundamental fairness."

Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986).                  Under his-

Section 1983 claims, the Court determines that Plaintiff fails to

state a claim for relief against some Individual Defendants.




                                         16
               a. Deliberate Indifference


                   i. Defendants Chatman, Burnside, and Gore

       The analysis begins with the GDCP Individual Defendants:

Warden Bruce Chatman, Dr. Edward Burnside II, and Nurse Mary Gore.

Plaintiff alleges that Dr. Burnside and Nurse Gore discontinued

Plaintiff's Plavix prescription in preparation for surgery.                The

Complaint is void of any indication that stopping the Plavix

prescription in preparation of surgery was medically improper.              At

that point. Defendant was transferred to ASPM and out of the direct

care of the GDCP Individual Defendants.             Upon returning to GDCP,

the Complaint alleges that Dr. Burnside detected numerous blood

clots, and Defendant was immediately transferred to the Atlanta

Medical Center.          The only wrongful conduct Plaintiff alleges

against Dr. Burnside and Nurse Gore is their failure to advise

ASMP ''as to how long Plaintiff could safely be kept off Plavix and

at what point after surgery he should be placed back on Plavix."

(Compl., H 21.)      At the same time. Plaintiff alleges the personnel

at ASMP knew that Plaintiff was prescribed Plavix and was not

taking it.

        Accepting Plaintiff's allegations as true, the conduct does

not nearly rise to the level required for a constitutional claim.

Based     on    Plaintiff's   allegations,    there     was   no    subjective

knowledge of risk because Dr. Burnside allegedly told Plaintiff

that     ASMP    would   handle   his    concerns    regarding     the   Plavix


                                        17
prescription.               Although       Plaintiff         attempts    to    attribute         to

Defendants Burnside and Gore his complaints made to ASAP personnel

concerning          his     leg^      collective        knowledge       is     not     properly

considered when evaluating a claim for deliberate indifference to

serious medical need.                 Burnette v. Taylor, 533 F. 3d 1325, 1331

(11th Cir. 2008).                Properly analyzing the alleged conduct of Dr.

Burnside and Nurse Gore as isolated from ASMP, Plaintiff has failed

to state Section 1983 claims against Defendants Burnside and Gore.®

         Moreover, Plaintiff alleges supervisory liability and failure

to train against Defendants Burnside and Chatman.                              Plaintiff has

not alleged facts sufficient to state a deliberate indifference

claim for conduct occurring while Plaintiff was under the care of

GDCP or showing that Defendants Burnside and Chatman possessed

supervisory authority over persons at ASMP.                          Determining Plaintiff

failed to state a deliberate indifference claim against Defendants

Burnside       and        Gore,     Plaintiff       cannot      state    a     claim    against

Defendants          Burnside        and    Chatman     for    supervisory       liability        or

failure to train.                Dang, 871 F.3d at 1283 (supervisory liability

requires underlying violation); Gish v. Thomas, 516 F.3d 952, 955

(11th Cir. 2008) (failure to train requires underlying violation).




®   In   addition    to    the   conduct   not    reaching    the level of a     constitutional
violation, the Court finds no clearly established law advising that the failure
to note the discontinuance of a prescription is unlawful.       Therefore, Dr.
Burnside    and     Nurse    Gore    are   also   entitled    to   qualified   inununity   due   to
Plaintiff's failure to show the clearly established prong.

                                                  18
Accordingly,      the    GDCP    Individual      Defendants       are    entitled      to

qualified immunity.

                    ii. ASMP Medical Officials - Direct Actors


      As   for    the    ASMP    medical     personnel     in     their       individual

capacities,       the   Court    concludes      that   Plaintiff's        allegations

survive dismissal.        Defendants argue that, particularly in regard

to   the   ASMP    medical      personnel.      Defendants       did    not    draw   the

inference that a substantial risk of serious harm existed.                             In

light of the allegations contained in Plaintiff's Complaint, the

Court disagrees.

      Plaintiff alleges that the treating ASMP personnel were aware

of Plaintiff s medical history; of his Plavix prescription; that

he was no longer taking his Plavix prescription; that if he did

not resume anti-clotting medication. Plaintiff was at risk of

forming blood clots; and that the ASMP medical personnel deprived

Plaintiff    of    his    needed    medication.          These    allegations         make

plausible that the ASMP medical personnel drew the inference that

Plaintiff was at serious risk of forming blood clots without his

medication.       See Kothmann v. Rosario, 558 F. App'x 907, 911-12

(11th Cir. 2014) (affirming district court's denial of motion to

dismiss    medical      indifference   claim      when    complaint       alleged      the

defendant knew of the plaintiff s hormone therapy to treat Gender

Identity Disorder and refused to provide hormone therapy); Weeks

V. Benton, 649 F. Supp. 1297, 1302-03 (S.D. Ala. Dec. 12, 1986)

                                           19
(finding plaintiff stated a deliberate indifference to serious

medical     need    claim    when   inmate      died    of   heart   attack      after

deprivation of necessary medication).                   The plausibility of the

ASMP medical staff's knowledge of the risk is heightened when

considering        that     Plaintiff     repeatedly         complained     of     his

deteriorating condition and expressed concern regarding medication

over a month's time.          See Mandel v. Doe, 888 F.2d 783, 789 (11th

Cir. 1989).

       At this stage, the Court is required to accept Plaintiff's

allegations as true. Although the Court agrees that misdiagnosis,^

failure to apply certain diagnostic testing,                   and a disagreement

regarding course of treatment^^ are not grounds to state a Section

1983   claim   for    violation      of   the    Eighth      Amendment;    knowledge

regarding Plaintiff's prescription, the interference with this

medication, and Plaintiff's repeated complaints that his condition

was not improving permits a factfinder to infer that knowledge of

the need for anti-clotting medication and the refusal to provide

the        anti-clotting        medication             constituted        deliberate




^ "[Medical personnel] cannot be held liable for failing to diagnose . . . colon
cancer."   McElliqott v. Foley, 182 F.3d 1248, 1256 (11th Cir. 1999).
 "A medical decision not to order [certain diagnostic tests] does not represent
cruel and unusual punishment."      Estelle, 429 U.S. at 107.
11 "   simple difference in medical opinion between the prison's medical staff
and the inmate as to the letter's diagnosis or course of treatment' does not
support a claim for deliberate indifference." Ross v. Corizon Med. Servs., 700
F. App'x 914, 916 (11th Cir. 2017) (quoting Harris v. Thiqpen, 941 F.2d 1495,
1505 (11th Cir. 1991)).

                                          20
indifference.           See McElligott v. Foley, 182 F.3d 1248, 1258-59

(11th Cir. 1999); Carswell v. Bay Cty., 854 F.2d 454, 457 (11th

Cir. 1988).

                       iii. Wardens Shepard and McGrew - Direct Actors

        To   the     extent    Plaintiff    asserts         direct    liability    against

Defendants Shepard and McGrew, Plaintiff alleges sufficient facts

to     state    a    claim.      Prison     officials          are    required    to      take

appropriate          measures    to   ensure        a    prisoner     receives    adequate

treatment.          In doing so, prison officials ''are entitled to rely on

medical judgments made by medical professionals responsible for

prisoner care.'' Williams v. Limestone Cty., 198 F. App'x 893, 897

(11th Cir. 2006); see also Howell v. Evans, 922 F.2d 712, 723 (11th

Cir. 1991) ("We do not dispute [a prison official's] right to rely

on medical professionals for clinical determinations.") (emphasis

omitted).

        Here,       however.     Plaintiff          does    more      than   allege       that

Defendants          Shepard    and    McGrew    deferred        to    medical    judgment.




     Generally, collective knowledge is insufficient to satisfy a claim for
deliberate indifference. Although multiple defendants are named, "imputed or
collective knowledge cannot serve as the basis for a claim of deliberate
indifference. Each individual defendant must be judged separately and on the
basis of what that person kn[ew]." Burnette v. Taylor, 533 F.3d 1325, 1331
(11th Cir. 2008). The Court notes that this is a close call because Plaintiff
alleges he complained numerous times to several ASM? Individual Defendants.
Overall, however, Plaintiff contends that each of the ASMP Individual Defendants
were    aware   of     information    concerning        Plaintiff's   medical   history    and
prescription. At this stage, based upon his alleged individual interactions
with the ASMP medical personnel, the Court must accept as true Plaintiff's
allegation that the ASMP Individual Defendants were aware of the information
alleged.

                                               21
Instead, Plaintiff alleges that Defendants Shepard and McGrew

deferred to the ASMP medical personnel knowing that the medical

staff    was   acting     with    deliberate     indifference to        Plaintiff's

serious medical need.            The alleged conduct, which the Court is

obligated to accept, states a direct claim against Defendants

Shepard and McGrew for deliberate indifference as direct actors.

See Goebert v. Lee Cty., 510 F.3d 1312, 1328 (11th Cir. 2007)

(reversing grant of summary judgment for prison official in part

because "[r]ather than take any action or even inquire into the

situation, [prison official] referred [inmate] back to the same

medical staff that [he knew] had ignored her daily requests for

aid").

                   iv. ASMP Supervisors - Failure to Supervise

        The    Eleventh     Circuit       has     solidly      established      that

^^supervisory officials are not liable under [Section] 1983 for the

unconstitutional        acts     of   their    subordinates      on   the   basis   of

respondeat superior or vicarious liability."                  Hartley v. Parnell,

193   F.3d     1263,   1269 (11th       Cir.    1999) (citation        and internal

quotation marks omitted).              To impose supervisory liability for

Section 1983 violations, a plaintiff must show either (1) ''the

supervisor        personally          participate[d]        in        the    alleged

unconstitutional conduct" or (2) "there is a causal connection

between the actions of a supervising official and the alleged




                                          22
constitutional deprivation."                    Cottone v. Jenne, 326 F.3d 1352,

1360 (11th Cir. 2003).

        The Court begins with Drs. Young and Fountain.                               Plaintiff

alleges       sufficient          facts     to        infer     that      each    personally

participated in his treatment and were aware of his medical and

prescription history.             For the reasons stated above in determining

Plaintiff      states        Section       1983       claims     against      ASMP     medical

personnel, Plaintiff has also stated claims against Drs. Young and

Fountain for supervisory liability through their alleged personal

participation in his treatment.

        The   same    cannot      be     said    for    Wardens       Shepard    and   McGrew.

Plaintiff      has     not    alleged      facts       that     the    Wardens    personally

participated in decisions regarding his treatment.                                Therefore,

Plaintiff      may     only    advance          his    supervisory        liability      theory

against Defendants Shepard and McGrew by establishing a ''causal

connection" between           the      wardens        actions    and   the   constitutional

violation.^'' The necessary "causal connection" may be established




     Although the Court concluded in Section III(A)(2)(a)(iii), supra, that
Plaintiff states a claim against Wardens Shepard and McGrew directly for
deferring to ASMP medical personnel treatment they                     knew to be violating
Plaintiff's constitutional rights, the Court finds a difference between Warden
Shepard and McGrew's alleged constitutional violations and the alleged
supervisory liability through the constitutional violations of the ASMP medical
staff. Said another way, there are no allegations that Wardens Shepard and
McGrew personally participated in ASMP medical personnel's knowing deprivation
of    Plaintiff's    medication    and   treatment      but,   instead,   committed    their   own
constitutional violations by deferring to ASMP medical personnel's treatment
knowing it to be a constitutional violation.
     The following "causal connection" analysis equally applies to Drs. Young and
Fountain.


                                                 23
by   showing:    (1)     ''a    history       of        widespread     abuse        put[]    the

responsible supervisor on notice of the need to correct the alleged

[constitutional] deprivation, and he fail[ed] to do so"; (2) ^^a

supervisor's      custom        or         policy        result[ed]      in         deliberate

indifference to constitutional rights"; or (3) "facts support an

inference that the supervisor directed the subordinates to act

unlawfully or knew that the subordinates would act unlawfully and

failed to stop them from doing so." Id. (internal quotation marks

omitted) (quoting Gonzalez v. Reno, 325 F.3d 1228, 1234-35 (11th

Cir. 2003)).     Under any of the enumerated theories for supervisory

liability, "the standard by which a supervisor is held liable in

his individual capacity for the actions of a                                 subordinate is

extremely rigorous."           Id. (citation omitted).

      First, Plaintiff has not alleged a history of widespread

abuse.    Second, although Plaintiff asserts in conclusory terms

that a policy or custom resulted in deliberate indifference, no

factual   allegations          yield       that    interpretation.            "Either       way,

though,   to    prove      that        a    policy       or    its    absence        caused      a

constitutional      harm,        a     plaintiff          must       point     to     multiple

incidents . . . or        multiple          reports       of   prior    misconduct          by   a

particular employee . . . ."                 Piazza v. Jefferson Cty., 923 F.3d

947, 957 (11th Cir. 2019) (internal citations omitted). "A single

incident of a constitutional violation is insufficient to prove a

policy    or    custom     even        when       the     incident     involves        several

                                              24
subordinates."              Id♦        (quoting Craig v.             Floyd Cty.,         643 F.3d 1306,

1312    (11th Cir. 2011) ) ; accord Goebert,                          510 F.3d at 1332                (finding

plaintiff         failed          to    meet         extremely          rigorous'          standard          for

supervisory liability" when plaintiff failed to show any other

inmate exposed to policy or custom violating the Eighth Amendment) .

       The Court finds, however, that Plaintiff states a claim under

the third prong.                  Plaintiff alleges that Defendants Shepard and

McGrew had supervisory authority over the ASMP medical personnel

and    knew   all      of    the       same    facts    the medical            staff       did   regarding

Plaintiff's medical history,                         prescription,           continued complaints,

and the time lapsed.                    (Compl., SI 60. )            Accepting these allegations

as    true,   a     factfinder            could      conclude         that    Wardens          Shepard        and

McGrew were aware that ASMP medical personnel's conduct violated

the    Constitution            and       Defendants          Shepard        and     McGrew       failed        to

proscribe         that       conduct.            Contra        Cottone,           326     F.3d        at     1362

C[S]upervisors               were        not     on     any      notice           of     [subordinates']

unconstitutional conduct so as to put the supervisors on notice of

the    need   to       correct          or    stop    the     conduct        of        [subordinates]          by

further training or supervision."); Cameron v. Allen, 525 F. Supp.

2d    1302,   1307          (M.D.      Ala.    2007)        (''The    law    does       not    impose        upon

correctional           officials          a   duty to directly supervise health care

personnel,        to set treatment policy for the medical staff,                                           or to

intervene         in     treatment            decisions        where         they       have     no        actual




                                                       25
knowledge     that    intervention       is    necessary    to   prevent    a

constitutional wrong.").

                 V. ASMP - Failure to Train


     Next,    Plaintiff   alleges    that     Defendants   Young,   Fountain,

Shepard and McGrew are liable for failure to train.                  ''^As the

Supreme Court has indicated,         ^a supervisor's culpability for a

deprivation of rights is at its most tenuous where a claim turns

on a failure to train.'"         Keith v. DeKalb Cty., 749 F.3d 1034,

1053 (llth Cir. 2014) (quoting Connick v. Thompson, 563 U.S. 51,

61 (2011)).    'MU]nder [Section] 1983, a supervisor can be held

liable for failing to train his or her employees ^only where the

failure to train amounts to deliberate indifference to the rights

of persons with whom the [supervisors] come into contact.'"                Id.

(quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

Therefore, an allegation of ''a constitutional violation premised

on a failure to train must demonstrate that the supervisor had

^actual or constructive notice that a particular omission in their

training program causes his or her employees to violate citizens'

constitutional       rights,'"   and,    despite    that   knowledge,    "the

supervisor chose to retain that training program."               Id. at 1052

(quoting Connick, 563 U.S. at 61). "Actual or constructive notice"

generally requires "a pattern of similar constitutional violations

by untrained employees."         Id. at 1053 (quoting Connick, 563 U.S.

at 62).


                                        26
     Plaintiff alleges no non-conclusory facts that demonstrate a

pattern   of     ASM?    personnel   violating      inmates'    constitutional

rights.       Instead, Plaintiff relies on a particular exception set

forth in Harris.         489 U.S. at 390 n.lO.      The exception addresses

''moral certainties," such as the need to train police officers in

the constitutional limitations of deadly force.           Id.    No such moral

certainty is present regarding Plaintiff's treatment.                  Medical

personnel       inherently     receive   training    regarding     prescribing

medication, such as Plavix's use for treating clotting issues,

outside of the prison setting.           Additionally, Plaintiff does not

allege    a    pattern    of   constitutional    violations      by   untrained

employees.       The Complaint's allegations do not meet the moral

certainty exception or otherwise state a constitutional claim for

failure to train.


              b. Clearly Established

     Qualified immunity bars government officials' liability for

civil damages so long "as their conduct does not violate clearly

established statutory or constitutional rights."                Morris v. Town

of Lexington, 748 F.3d 1316, 1321 (11th Cir. 2014) (quoting Pearson

V. Callahan, 555 U.S. 223, 231 (2009)).                 A right is clearly

established where it would be clear to a reasonable person in the

defendant's position that his conduct was unlawful in the situation

he confronted.       Cottone, 326 F.3d at 1359; see also Valderrama v.

Rousseau, 780 F.3d 1108, 1112-13 (11th Cir. 2015) ("A principle of

                                         27
constitutional law can be ^clearly established' even if there are

^notable factual distinctions between the precedents relied on and

the cases then before the [c]ourt, so long as the prior decisions

gave   reasonable   warning   that   the    conduct   at   issue   violated

constitutional rights.'") (quoting Holloman, 370 F.3d at 1277).

       As stated herein, Plaintiff has pleaded a violation of his

rights under the Eighth Amendment against ASMP personnel.               The

remaining question is whether the state of the law at the time of

the alleged constitutional violation gave ASMP Defendants ^^fair

warning" that the treatment in question was unconstitutional.           See

Hope V. Pelzer, 536 U.S. 730, 731 (2002).         Defendants argue that

when viewing the specific alleged conduct, they were not on notice

their conduct was unconstitutional.


       This district has determined ^^a reasonable person would know

that an exceptionally long delay in providing a diabetic inmate

with   medical care   in   light of a      serious,   painful leg    injury

constitutes a constitutional violation."       Walsh v. Jeff Davis Cty.,

No. CV 210-075, 2012 WL 12952564, at *16 (S.D. Ga. Mar. 29, 2012)

(ten-day delay) (citing Brown, 625 F.2d at 1538-39; Aldridge v.

Montgomery, 753 F.2d 970, 972-73 (11th Cir. 1985)).            Considering

that Walsh addressed diabetes, a known prior condition, the same

logic applies to an inmate with a known clotting condition being

deprived of anti-coagulant medication for approximately one month.




                                     28
Based on the foregoing, the ASMP Individual Defendants' qualified

immunity defense fails at this stage.

B. State Law Claims - Counts II-V


     Additionally, Plaintiff asserts a number of state law tort

claims against Defendants.   (Compl.,    67-91.)   Defendants argue

that official immunity applies to the Individual Defendants for

any violation of the state law claims.   (Br. Supp. Partial Mot. to

Dismiss, at 23-24.)   Further, Defendants maintain the Georgia Tort

Claims Act C'GTCA") prohibits recovery of punitive damages.    (Id.

at 25.)   The Court addresses each of Defendants' advanced reasons

for dismissal.


     1. Official Immunity

     Defendants contend that the Individual Defendants named are

entitled to official immunity under the Georgia Tort Claims Act

C'GTCA").   Plaintiff failed to respond to this argument in his

response brief, arguably waiving any opposition to Defendants'
argument. See Zarate v. U.S. Attorney Gen., 307 F. App'x 289, 290
(11th Cir. 2009) (''A party . . . waives an issue by failing to

make any substantive arguments with respect to that issue.")
(citing Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573

n.6 (11th Cir. 1989)); Horton v. Delta Air Lines, Inc., No. 1:07-

CV-1069-WSD-LTW, 2008 WL 11320068, at *2 n.3 (N.D. Ga. Aug. 15,

2008) (citing Iraola & CIA, S.A. v. Kimberly-Clerk Corp., 325 F.3d

1274, 1284 (11th Cir. 2003); Wilkerson v. Grinnell Corp., 270 F.3d

                                 29
1315, 1322 (11th Cir. 2001)); Blankenship v. City of Russellville,

No. CV-07-J-0740-IPJ, 2008 WL 11379948, at *3 (N.D. Ala. Apr. 7,

2008) (finding claim abandoned in part because the plaintiff failed

to respond to defendant's summary judgment arguments as to that

claim); see also Moore v. Guzman, 362 F. App'x 50, 53 (11th Cir.

2010) (^'[L]itigants abandon arguments raised for the first time in

their reply briefs.")       In his sur-reply brief. Plaintiff claims

deciding the immunity question now is premature because it is

unclear    whether    the   Individual      Defendants   are     independent

contractors    or    employees   of   the   state.   (Doc.       49,   at   7.)

Plaintiff's argument belies his contention in the Complaint that

'Ma]11 Defendants were, at all times relevant to this Action,

persons acting under color of state law." (Compl.,                49-50.)

     Pursuant    to   O.C.G.A.   § 50-21-25(a), "A       state    officer    or

employee who commits a tort while acting within the scope of his
or her official duties or employment is not subject to lawsuit or

liability therefor."        At all times alleged. Plaintiff was a

prisoner of the State of Georgia and subject to medical care as

such.     In Shekhawat v. Jones, the Supreme Court of Georgia held

that physicians acting within the scope of their state employment

were entitled to official immunity.         746 S.E.2d 89, 93 (Ga. 2013).

Although Plaintiff argues, in his sur-reply brief, that some of

the personnel may be independent contractors, the Complaint is

void of allegations to that effect.         Cf. id. at 94 ('MW]e observe

                                      30
that this case does not present a situation involving physicians

who are state-employed but also engage in some type of outside

private practice.").      Plaintiff presents no additional arguments

that official immunity is inapplicable here.^^            Accordingly, the

Individual   Defendants    are   entitled   to   official   immunity    under

Georgia law as to Plaintiff's state law claims.

     2. Punitive Damages

     Finally, Plaintiff fails to state a claim for punitive damages

to the extent the punitive damages are derivative of his alleged

state law claims.       First, under O.C.G.A. § 50-21-30, the GTCA

prohibits recovery of punitive damages. Second, ^'punitive damages
are not allowed against a governmental entity." City of Kingsland

V. Grantham, 805 S.E.2d 116, 119 (Ga. Ct. App. 2017) (citing MARTA

V. Boswell, 405 S.E.2d 869, 869-70 (Ga. 1991)).                In response.

Plaintiff cites Durden v. Newton Cty, No. 1;14—CV—01163—RWS, 2015

WL 71446 (N.D. Ga. Jan. 5, 2015), to argue that punitive damages

are permitted here. (Opp'n to Partial Mot. to Dismiss, at 7.) In
Durden, the court denied a private corporation's motion to dismiss
punitive damages against it.         Durden, 2015 WL 71446, at *1, *4.
The facts     presented    are   distinguishable from       Durden because

Plaintiff only named governmental entities in the Complaint and



  Plaintiff does not assert that the actions in question were ministerial or
Defendants acted with "actual malice or actual intent to cause injury" so as to
pierce official immunity protections. Richardson v. Quitman Cty., 912 F. Supp.
2d 1354, 1381 (M.D. Ga. 2012) (applying Georgia law).

                                      31
does not allege private entities were responsible for providing

care.    Accordingly, Plaintiff fails to state a claim for state law

punitive damages.




                             IV. CONCLUSION


        Based on the foregoing, IT IS HEREBY ORDERED that Defendants'

partial motion to dismiss Plaintiff's Second Amended Complaint

(Doc. 43) is GRANTED IN PART and DENIED IN PART.           Specifically,

the following parties and claims are DISMISSED:

        (1) Defendants Warden Bruce Chatman, Dr. Edward Burnside, and

Nurse Mary Gore are dismissed from the lawsuit entirely;

        (2) To the extent Plaintiff asserts Section 1983 claims

against Defendants GDC and BOR, Plaintiff's claims are dismissed;
        (3) To the extent Plaintiff asserts Section 1983 claims

against     the   ASMP   Individual    Defendants   in   their   official
capacities. Plaintiff's claims are dismissed;

        (4) To the extent Plaintiff asserts Section 1983 failure to

train claims against Defendants Dr. Kimberly Fountain, Dr. Timothy

Young, Warden Stan Shepard, and Warden Betty McGrew, Plaintiff's
claims are dismissed;

        (5) To the extent Plaintiff asserts state tort claims. Counts

II-V, against the Individual Defendants, Plaintiff's claims are
dismissed; and




                                      32
     (6) Plaintiff's claim for punitive damages premised upon the

alleged state tort claims is dismissed as to all Defendants.

     Consequently, the following claims SHALL PROCEED against the

following Defendants:

     (1)     Plaintiff's    Section     1983     claims    against     the   ASMP

Individual    Defendants in their individual capacities as direct

actors;


     (2) Plaintiff's Section 1983 claims for supervisory liability

against    Defendants     Dr.   Kimberly     Fountain,    Dr.   Timothy Young,

Warden Stan Shepard, and Warden Betty McGrew;

     (3) Plaintiff's state law claims against the governmental

entity defendants; and

     (4) Plaintiff's claim for punitive damages premised upon

Plaintiff's remaining Section 1983 claims.

     The     Clerk   is   DIRECTED    to     TERMINATE    Defendants    Chatman,

Burnside, and Gore as parties and any deadlines and motions

pertaining to them.         The remaining Defendants SHALL file their

answers to Plaintiff's Second Amended Complaint within FOURTEEN

DAYS of this Order.         The Parties are reminded of United States

Magistrate Judge Epps's Order dated September 20, 2018, regarding

the Rule 26(f) Report.          (Doc. 47.)




                                       33
    ORDER   ENTERED   at   Augusta,    Georgia,_ _this       day   of

September, 2019.




                                UNITED ^ATES DISTRICT COURT
                               SOUTHERN    DISTRICT OF GEORGIA




                                  34
